Citation Nr: 9917873	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-15 830	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip 
degenerative arthritis.

2.  Entitlement to service connection for left hip 
degenerative arthritis, status post total hip replacement.

3.  Entitlement to service connection for degenerative 
arthritis of the right wrist and hand.

4.  Entitlement to a compensable rating for postoperative 
residuals of a ruptured right quadriceps muscle.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and W. B.


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously.  In August 1995 and October 1997, 
it was remanded for additional evidentiary and procedural 
development.  The appeal has now been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The claims for service connection for right hip 
degenerative arthritis; left hip degenerative arthritis, 
status post total hip replacement; and degenerative arthritis 
of the right wrist and hand are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

2.  The service-connected postoperative residuals of a 
ruptured right quadriceps muscle reflect moderate disability 
of the muscle.





3.  Service connection for has been granted for residuals of 
a right shoulder injury with traumatic arthritis, rated as 
30 percent disabling, and for postoperative residuals of a 
ruptured right quadriceps muscle, rated as 10 percent 
disabling.  The combined rating is 40 percent.

4.  The veteran graduated from college and has previously 
worked as a benefits administrator, as a school teacher, and 
a football coach. 

5.  The veteran's service-connected disabilities are not 
shown to be of such severity as to individually prevent him 
from engaging in any substantially gainful employment 
consistent with his educational attainment and occupational 
experience, nor would they preclude the average person with 
similar education and experience from engaging in gainful 
employment.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
right hip degenerative arthritis; left hip degenerative 
arthritis, status post total hip replacement; and 
degenerative arthritis of the right wrist and hand are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for postoperative residuals of a ruptured right 
quadriceps muscle have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (1998).

3.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The October 1997 remand included the instruction that, "The 
RO should request that the veteran provide the names and 
addresses of all health care providers who have treated him 
for any right hand or wrist disorder and any left or right 
hip disorder since his separation from service, and for his 
right quadriceps muscle since April 1996.  After obtaining 
any necessary authorization from the veteran, the RO should 
obtain and associate with the claims folder copies of 
treatment records from those facilities identified by the 
veteran which have not already been associated with the 
claims folder."  

To accomplish this, in an October 1997 letter, the RO 
requested the veteran to "Furnish the name of all medical 
care providers, both VA and private, who have treated you for 
any right hand or wrist disorder and any left or right hip 
disorder since your separation from service, and for your 
right quadriceps muscle since April 1996."  The RO also 
requested that "If you have been treated at a VA facility, 
please list the facility and the dates of treatment on the 
enclosed VA Form 21-4138," but instructed, "Do not contact 
the VA medical center(s) requesting that they provide you 
with medical evidence, we will obtain these records for 
you."  The veteran did not respond to the letter in any way.  
There is no indication contained in the claims file that the 
RO made any attempt to obtain records reflecting VA treatment 
provided to the veteran, however, and there are no recent VA 
medical records actually contained in the claims file.  

Because proceedings before the Board are ex parte and non-
adversarial in nature, VA is required by statute and by case 
law to assist appellants in developing well-grounded claims.  
38 U.S.C.A. § 5107.  However, "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  





The United States Court of Appeals for Veterans Claims 
(Court) has also held that any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Prior to reaching the merits of this appeal, the veteran's 
lack of cooperation with the previous remand must be 
addressed.  Upon remand, although the veteran failed to 
respond to the RO's requests for information and failed to 
report for scheduled examinations, the RO obtained a medical 
opinion, based upon a review of the medical evidence of 
record, which is pertinent to and dispositive of the service 
connection claims.  

There is no similar evidence regarding the increased rating 
claims contained in the evidence of record, however.  Thus, 
the veteran's failure to provide the requested information to 
facilitate the RO's obtaining of his VA medical records is 
likely to be of greater detriment to his claims for 
entitlement to increased ratings, as current records are by 
nature particularly probative of issues involving his present 
condition.

If the veteran wished to fully develop his claim, he had a 
corresponding duty to assist by providing the requested 
information and reporting for the scheduled VA medical 
examinations.  Wood, supra.  The Board therefore holds that, 
even though the veteran's claim has not been fully developed, 
the VA has fulfilled its duty to assist him in the absence of 
any effort at cooperation on his part.  The Board will thus 
proceed to evaluate the veteran's claims based on the 
evidence currently of record.



I.  Entitlement to service connection for 
right hip degenerative arthritis; left 
hip degenerative arthritis, status post 
total hip replacement; and degenerative 
arthritis of the right wrist and hand.

Criteria

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury also 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

If not shown during service, service connection may 
nonetheless be granted for arthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question which must be resolved with regard to 
any claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  



Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Moreover, where the determining issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993).  

Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  There 
must be competent evidence of current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, VA is under no duty to assist 
in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
38 C.F.R. § 3.159(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background & Analysis

The veteran's contention is that the claimed disabilities 
resulted from the accumulated unnatural wear on the joints 
resulting from his service-connected disabilities over the 
years.  

There are no medical records contained in the claims file 
reflecting treatment during the years immediately after the 
veteran's discharge from service.  The veteran filed his 
initial claim in February 1989 and apparently first sought 
medical care in 1990.  Evidence of record, however, indicates 
that the veteran was seriously injured in a 1981 motor 
vehicle accident, although records reflecting treatment at 
this time are not available due to the veteran's failure to 
cooperate with the requests set forth in the Board's previous 
remand.  

Service connection for residuals of a right shoulder injury 
and postoperative residuals of a ruptured right quadriceps 
muscle was granted effective in February 1989.  VA treatment 
records reveal degenerative joint disease in both hips.  The 
veteran underwent a total left hip replacement in 1991 with 
good results.  He has reported significant levels of pain in 
his joints since the inception of his VA treatment.  The 
diagnoses of arthritis and Dupuytren's contracture, a soft 
tissue disability, have been assigned to his right hand.  

Because the veteran failed to report for scheduled VA 
examinations, as discussed above, the RO obtained an opinion 
from a VA orthopedic surgeon in July 1998.  

The surgeon was provided with all the available records 
reflecting the veteran's medical condition throughout the 
years.  Based upon the records review along with medical 
expertise and experience, the orthopedic surgeon determined 
that the "degenerative arthritis of the right and left hips 
and the degenerative arthritis of the right wrist and hand 
are not related to the service-connected injury to the right 
shoulder or to the right quadriceps muscle."  

Thus, the veteran has not presented any evidence other than 
his own contentions tending to show that right hip 
degenerative arthritis; left hip degenerative arthritis, 
status post total hip replacement; or degenerative arthritis 
of the right wrist and hand were proximately caused by 
service connected disabilities.  While the veteran's 
sincerity in pressing his claim is clear, since he is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The relevant evidence which is contained in the record tends 
to show the opposite, that there is no relationship between 
right hip degenerative arthritis; left hip degenerative 
arthritis, status post total hip replacement; and 
degenerative arthritis of his right wrist and hand; and the 
veteran's service-connected orthopedic disabilities.  The 
disabilities at issue were initially documented many years 
after the veteran's discharge from service and a medical 
opinion demonstrates that none of the three claimed 
disabilities were caused by or related to the veteran's other 
service-connected joint disabilities.  

In sum, the veteran has not brought forth any evidence that 
would establish a nexus between right hip degenerative 
arthritis; left hip degenerative arthritis, status post total 
hip replacement; and degenerative arthritis of his right 
wrist and hand, and his service-connected joint disabilities.  
A well-grounded claim requires medical evidence of a nexus 
between in-service injury or disease and the current 
disability. Epps, supra.  

To be well grounded, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  If no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App 609 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Because the veteran's claims for entitlement to service 
connection are not well-grounded, in that he has not provided 
competent medical evidence linking the claimed disabilities 
to service or secondary to his service-connected 
disabilities, the benefits sought on appeal must be denied.

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
deneid the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the multiple disabilities at issue.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been requested or 
obtained that would well ground his claims.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

As the veteran's claims for service connection for the 
multiple disabilities at issue are not well grounded, the 
doctrine of reasonable doubt may not be applied to his case.  


II.  Entitlement to a compensable rating 
for postoperative residuals of a ruptured 
right quadriceps muscle.

Factual Background

While stationed at Fort Leonard Wood, in Missouri, the 
veteran sustained a traumatic tear in the fascia of the 
rectus femoris muscle of his right thigh.  This was 
surgically repaired during service.  Although the cause of 
the traumatic tear is not clearly set forth in the available 
service medical records, there is no indication that the tear 
was caused by shrapnel or a gunshot wound.  According to the 
report of the general medical examination conducted in 
September 1954 upon the veteran's discharge from service, the 
veteran had a scar on his right thigh.  No other disabling 
residuals of the surgery were noted and the veteran's lower 
extremities, including strength and range of motion were 
deemed to have been normal, however.

The veteran filed a claim for entitlement to service 
connection for the right thigh disability in February 1989.  
By rating decision of July 1989, the RO granted service 
connection for the post operative repair, ruptured right 
quadriceps muscle with fascial hernia, and assigned a 
noncompensable disability rating.  The noncompensable rating 
has remained in effect since that time.

The report of a VA orthopedic examination conducted in April 
1996 shows that the veteran was described as a well 
developed, well nourished male who walked without a 
pathologic gait.  A fascial defect in the right quadriceps 
was noted upon examination of the right thigh.  Strength 
testing revealed strength of 5/5 in both lower extremities.  


An X-ray study was interpreted as showing evidence of 
degenerative narrowing of the right hip joint with mild 
spurring of the femur.  The examiner rendered pertinent 
diagnoses of "right status post partial quadriceps rupture 
with surgical repair" and "right degenerative hip."


Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  A part which becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  


For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe as follows:  

1) Slight disability of muscles.  (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  

Entrance and (if present) exit scars, 
small or linear, indicating short track 
of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56.



Disability involving the quadriceps, as part of Muscle Group 
XIV, is rated under the criteria set forth in Diagnostic Code 
5314, which provide for evaluating the muscles which extend 
and flex the knee, and act in conjunction with other muscle 
groups to support the body posturally and synchronize the hip 
and knee.  Under these provisions, a slight muscle disability 
is rated a noncompensable, a moderate muscle disability is 
rated as 10 percent disabling, a moderately severe muscle 
disability is rated as 30 percent disabling, and a severe 
muscle disability is rated as 40 percent disabling.  
38 C.F.R. § 4.73, Diagnostic Code 5314.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for postoperative 
residuals of a ruptured right quadriceps muscle is well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

The Board notes that the criteria for rating disabilities for 
muscle injuries were amended effective July 3, 1997 during 
the pendency of the veteran's appeal.  See 62 Fed. Reg. 
30,235 (1997).  Where a regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the "version 
most favorable to appellant" applies.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The revised schedule was not 
promulgated to substantively change the criteria, but rather 
"to update this portion of the rating schedule to ensure 
that it uses current medical terminology and unambiguous 
criteria." 62 Fed. Reg. At 30,235.

Following a review of both the former and revised versions of 
the schedule, the Board finds that the criteria for rating 
the appellant's right quadriceps muscle have not 
substantively changed under diagnostic code 5314, with 
respect to the classification of severity of muscle damage 
for the purpose of the present determination.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
entitlement to an increased rating, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655.  
Examples of "good cause" include, but are not limited to, 
the illness of hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The veteran has made no attempt to 
show good cause for his failure to report for the recently-
scheduled VA examination.  Although it would be preferable 
for the Board to rely upon more recent medical evaluation of 
the veteran's right thigh disability, as it stands, the best, 
most recent evidence contained in the record consists of the 
April 1996 examination report. 

In evaluating the information contained in the April 1996 VA 
examination report, it is important to distinguish between 
that symptomatology arising from the service-connected right 
quadriceps disability and the nonservice-connected right hip 
disability.  Although the veteran complains of pain and 
disability in the entire right leg/hip area, only the 
impairment arising from the service-connected right 
quadriceps disability may be considered in assigning the 
appropriate disability rating.  According to the examination 
report, a fascial defect in the right quadriceps remained.  
There was no direct clinical information regarding the extent 
of the defect contained in the report, however.  Strength 
testing was entirely normal, however, and the examiner 
commented that the veteran walked without a pathologic gait.  

In applying the governing regulatory criteria to this fact 
pattern, it is significant that the veteran does not appear 
to suffer loss of power or weakness as a result of the right 
quadriceps muscle disability.  Although a fascial defect 
remains, the veteran's strength was tested at 5/5 in both 
legs.  No impairment of coordination or uncertainty of 
movement was noted upon examination either; rather the 
veteran's gait was deemed normal.  

Under the provisions of Diagnostic Code 5314, the currently-
assigned noncompensable rating reflects a slight muscle 
disability.  In comparing the criteria for slight muscle 
disabilities to the evidence of record, including the 
findings on the most recent VA examination, several 
discrepancies appear.  The type of injury appears to have 
been more significant than that contemplated for a "slight" 
disability rating.  The veteran's original injury was not a 
simple wound with brief treatment; rather he underwent 
surgery for the fascial tear in service.  It does appear that 
his leg healed with good functional results, as he currently 
manifests normal strength and gait.  An example of objective 
findings which would be labeled as reflective of a slight 
muscle disability given in the regulation is "no evidence of 
fascial defect, atrophy, or impaired tonus."  The veteran 
currently manifests a fascial defect, but no atrophy, or 
impaired tonus.  No impairment of function was evident upon 
the April 1996 VA examination report.  Because the original 
wound was not caused by a gunshot or shell fragment, there 
are no metallic fragments retained in his muscle tissue. 

In comparing the criteria for moderate muscle disabilities to 
the evidence of record, including the findings on the most 
recent VA examination, several discrepancies appear in this 
comparison as well.  Although there is no information 
available as to the cause of the original injury, it does not 
appear that the wound involved residuals of debridement, or 
prolonged infection, or residuals of an "explosive effect."  
The service medical records reflect the surgery and prolonged 
recovery period, however.  As noted above, there is no 
consistent record of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  None of these 
cardinal signs are reflected in the examination report, and 
as noted above, the Board is hampered by the absence of 
recent treatment reports in evaluating whether a "consistent 
record" exists.  There is no evidence of loss of deep fascia 
or muscle substance; rather the examination report simply 
reflects a fascial defect.


It thus appears that the veteran's service-connected right 
quadriceps disability falls somewhere in between the criteria 
for "slight" and "moderate" disability of the muscles as 
set forth in 38 C.F.R. § 4.56.  The original injury and 
inservice treatment were more serious than that reflected in 
the "slight" criteria.  His current symptoms, with the 
notable exception of the fascial defect present upon the 1996 
examination appear more reflective of the "slight" than the 
"moderate" criteria, however.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Therefore, the Board finds that the 
veteran's service-connected postoperative residuals of a 
ruptured right quadriceps muscle are more properly described 
as involving moderate disability of the muscle and holds that 
a compensable rating of 10 percent is warranted.  In the 
absence of moderately severe muscle damage, an evaluation in 
excess of 10 percent, or entitlement to the next higher 
evaluation of 30 percent is not warranted.  As greater 
disability is not shown, a disability rating in excess of 
10 percent is not appropriate, however.

The RO determined that the appellant's right quadriceps 
muscle has not rendered his disability picture unusual or 
exceptional in nature.  The Board agrees.  In this regard the 
Board notes that this disability has not, in and of itself, 
been shown to be productive of any disablement which would 
markedly interfere with any present or potential employment.  
It has not required frequent inpatient care.  The granted 10 
percent evaluation adequately compensates the veteran for the 
demonstrated level of impairment as shown by the competent 
medical evidence of record.  Accordingly, application of the 
regular schedular standards has not been rendered 
impractical.  No basis has been presented upon which to 
predicate a referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation in excess of the currently granted 
10 percent evaluation.  38 C.F.R. § 3.321(b)(1).


III.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation be reason of service-
connected disability shall be rated totally disabled.  Total 
disability ratings will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

According to the veteran's original claim, filed in February 
1989, he was employed at that time, although he did not 
provide further information as to the nature of his 
employment.  During a hearing held in December 1990 at the RO 
he testified that he had been employed as a teacher, but that 
he could not use his right hand, arm, and shoulder to write 
on a chalk board because of pain resulting from his service-
connected right shoulder disability.  He also testified that 
he had graduated from college and had previously worked as a 
benefits administrator, as a school teacher, and a football 
coach.  In December 1990, he submitted a letter, dated in 
October 1990, containing a job offer from a real estate and 
construction company.  A decision of the North Carolina 
Department of Human Resources dated in May 1991 has also been 
submitted.  According to this decision, the veteran was 
judged ineligible for vocational rehabilitation services as 
his handicap was "too severe."

In October 1991 the veteran filed a claim for a total 
disability rating, stating that his service-connected 
disabilities rendered him unemployable.  He filed a formal 
application for increased compensation based on 
unemployability in March 1992.  On the application, he 
claimed that he had been unemployed since 1986 and that he 
spent most of his time in a hospital bed furnished by 
friends.  

The veteran indicated, however, that he was employed on a 
part-time basis (6-8 hours a week) by the Sylvan Learning 
Center as a math tutor.  He did not indicate or otherwise 
discuss the status of the October 1990 job offer in this 
application, but stated that he was unemployed other than for 
his part-time work as a math tutor. 

The veteran has been granted service connection for residuals 
of a right shoulder injury with traumatic arthritis, rated as 
30 percent disabling.  Service connection is also in effect 
for postoperative residuals of a ruptured right quadriceps 
muscle, rated as 10 percent disabling.  A combined rating of 
40 percent is thus in effect.  Nonservice connected 
disabilities include degenerative arthritis of the right hip, 
degenerative arthritis of the right wrist and hand, and a 
left total hip replacement due to degenerative arthritis.  
The most recent VA orthopedic examination for purposes of 
evaluating the level of right shoulder impairment was 
conducted in 1991.  The most recent VA orthopedic examination 
for purposes of evaluating the level of right quadriceps 
impairment was conducted in 1996.  As noted above, when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
entitlement to an increased rating, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655.

Initially, the Board observes that the veteran does not have 
one service-connected disability rated at 40 percent or more, 
or additional disabilities to bring the combined rating to 70 
percent or more.  Therefore, a total disability rating for 
compensation based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16(a) is not warranted.  

The provisions of 38 C.F.R. § 4.16(b) alternatively allow for 
the grant of a total disability rating for compensation based 
on unemployability for a veteran who is unable to secure and 
follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  For the veteran to 
prevail in this claim, the evidence must show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his right shoulder and right thigh 
disabilities.  

While these disabilities involve significant impairment in 
terms of physical functioning, as reflected by the ratings 
assigned, the Board is of the opinion that the right shoulder 
and right thigh disabilities do not preclude all forms of 
gainful employment, especially in light of his educational 
and employment background.  By law and regulation, his 
advancing age may not be a factor in determining entitlement 
to a total disability rating for compensation purposes.  In 
the case at hand, the veteran's employability appears to be 
rather significantly limited by his nonservice-connected 
degenerative joint disease.  However, evaluations of 
entitlement to a total disability rating based on individual 
employability involve consideration only of service-connected 
disabilities.  

With regard to the May 1991 decision of the North Carolina 
Department of Human Resources in which the veteran was judged 
ineligible for vocational rehabilitation services as his 
handicap was "too severe," the Board observes that such an 
administrative determination would not have been limited 
solely to the effect of the veteran's service-connected 
disabilities, as the VA decision must be under the law.

Essentially, the only evidence indicating that veteran is 
unemployable solely due to his two service-connected 
disabilities consists of his own assertions.  Since he is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding the severity of his current 
medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran is hereby notified that he may submit 
evidence showing his is unemployable by reason of his 
service-connected disabilities at any time to reopen his 
claim; however, he must be prepared to comply with the 
reasonable request that he appear for VA examinations to 
evaluate his disabilities.  See 38 C.F.R. § 3.326.

The Board is thus constrained to conclude that the evidence 
of record does not demonstrate that the veteran's service-
connected disabilities are of such severity as to 
individually prevent him from engaging in any substantially 
gainful employment consistent with his education and 
occupational experience or that they would preclude the 
average person with similar education and experience from 
engaging in gainful employment.  

In summary, therefore, the preponderance of the evidence is 
against the veteran's claim.  As the veteran's service-
connected disabilities do not, alone, render him 
unemployable, a grant of a total disability rating for 
compensation is not warranted under the law.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for right hip degenerative 
arthritis, left hip degenerative arthritis, status post total 
hip replacement, and degenerative arthritis of the right 
wrist and hand, the appeal is denied.

Entitlement to an increased (compensable) evaluation of 
10 percent for postoperative residuals of a ruptured right 
quadriceps muscle is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

